Citation Nr: 1037410	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  06-13 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial increased rating for service-
connected left shoulder calcified tendinitis, evaluated as 
noncompensably disabling prior to July 29, 2009 and as 20 percent 
disabling from July 29, 2009.

2.  Entitlement to an initial disability rating in excess of 10 
percent for service-connected minimal degenerative changes-mild 
desiccation at the C2-C3 and C5-C6 levels. 

3.  Entitlement to an initial disability rating in excess of 20 
percent for service-connected left posterolateral disc protrusion 
at L5-S1.  

4.  Entitlement to an effective date earlier than February 15, 
2007 for the grant of service connection for left posterolateral 
disc protrusion at L5-S1.  




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, with 
active service from August 1987 to November 1987 and from May 
2003 to March 2004.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from an August 2005 rating decision in which the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Juan, Puerto Rico denied service connection for a low back 
disability and granted service connection for left shoulder 
calcified tendinitis (0%, from March 26, 2004) and for minimal 
degenerative changes-mild desiccation at the C2-C3 and C5-C6 
levels (10%, from March 26, 2004).  The Veteran perfected a 
timely appeal of the denial of his service connection claim and 
of the assignment of noncompensable and 10 percent ratings for 
his now service-connected left shoulder and cervical spine 
disabilities respectively.  

In April 2009, the Board remanded the Veteran's claims to obtain 
updated VA treatment records and to accord him additional VA 
examinations.  In June 2009, the requested VA treatment records 
were printed and associated with the Veteran's VA claims file.  
In July 2009, the Veteran underwent the scheduled VA 
examinations.  The evaluation reports have been associated with 
his VA claims file.  Thus, the Board finds substantial compliance 
with the April 2009 remand instructions.  The Board may proceed 
in adjudicating the Veteran's claims.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998) (where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when it 
fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. 
App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 
(1999).  

In this regard, the Board notes that, following completion of the 
development requested in the April 2009, and specifically by an 
October 2009 rating decision, the VA Appeals Management Center 
(AMC) increased the Veteran's left shoulder calcified tendinitis 
disability rating to 20 percent disabling, effective July 29, 
2009.  The Veteran has indicated continued dissatisfaction with 
this rating in subsequent correspondence.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993) [when a Veteran is not granted the 
maximum benefit allowable under the VA Schedule for Rating 
Disabilities, the pending appeal as to that issue is not 
abrogated].  A supplemental statement of the case was issued in 
October 2009 by the AMC, which denied the assignment of a 
disability rating greater than 20 percent.  Accordingly, the 
Board has characterized the Veteran's left shoulder claim as is 
listed on the title page of this decision.

Also by the October 2009 rating action, the RO granted service 
connection for left posterolateral disc protrusion at L5-S1 (20%, 
from February 15, 2007).  This award represents a complete grant 
of the benefit sought, and perfected, by the Veteran on appeal-
e.g., entitlement to service connection for a low back 
disability.  However, the issues of entitlement to an initial 
disability rating in excess of 20 percent for service-connected 
left posterolateral disc protrusion at L5-S1and entitlement to an 
effective date earlier than February 15, 2007 for the grant of 
service connection for left posterolateral disc protrusion at L5-
S1are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the AMC, in Washington, DC.  

In an May 2007 statement, the Veteran raised the issue of 
entitlement to service connection for a dental condition.  
See a statement from the Veteran dated in May 2007.  As 
that issue has not yet been considered by the RO, it is 
referred to the RO for appropriate action.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995) [the Board does not have 
jurisdiction of issues not yet adjudicated by the RO]; see 
also Bernard v. Brown, 4 Vet. App. 384 (1993).

FINDINGS OF FACT

1.  The Veteran is right-hand dominant.

2.  Prior to April 29, 2009, the Veteran's service-connected left 
shoulder calcified tendinitis was manifested by limitation of 
abduction to no worse than 120 degrees and complaints of pain on 
movement.  However, no additional impairment resulting from 
excess fatigability, pain, weakness, or incoordination of his 
left shoulder was shown.  

3.  Since April 29, 2009, the Veteran's service-connected left 
shoulder calcified tendinitis has been manifested by abduction no 
worse than 80 degrees, flexion no worse than 85 degrees, and 
complaints of pain on movement.  No additional impairment 
resulting from excess fatigability, pain, weakness, or 
incoordination of the Veteran's left shoulder has been shown 
since April 29, 2009.  

4.  The Veteran's service-connected minimal degenerative changes-
mild desiccation at the C2-C3 and C5-C6 levels is manifested by 
forward flexion of 30 degrees, extension of 10 degrees, left 
lateral flexion of 20 degrees, left lateral rotation of 55 
degrees, right lateral flexion of 20 degrees and right lateral 
rotation of 60 degrees, combined range of motion of no less than 
195 degrees, subjective complaints of pain, and no incapacitating 
episodes of medically prescribed bedrest; the Veteran does not 
have ankylosis of the cervical spine or objective neurological 
complications.

5.  The competent evidence of record does not show that the 
Veteran's service-connected left shoulder and neck disabilities 
are so exceptional or unusual that referral for extraschedular 
consideration by the designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for an initial increased rating for service-
connected left shoulder calcified tendinitis, evaluated as 
noncompensably disabling prior to July 29, 2009 and as 20 percent 
disabling from July 29, 2009 have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.59, 4.71a, 
Diagnostic Codes (DCs) 5003, 5010, 5024, 5201 (2009).  

2.  The criteria for an initial evaluation of 20 percent, but no 
higher, for service-connected minimal degenerative changes-mild 
desiccation at the C2-C3 and C5-C6 levels are met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, DCs 5237, 5243 (2009).  

3.  The criteria for referral of the Veteran's service-connected 
left shoulder and cervical spine disabilities for consideration 
on an extra-schedular basis are not met.  38 C.F.R. § 3.321(b)(1) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the Veteran's claims for increased ratings.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2009).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

In addition, the Court has held that a claim for service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of disability; 
and (5) effective date.  See Dingess v. Nicholson, 19 Vet. App. 
473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with 
the first Quartuccio element requires notice of these five 
elements in initial ratings cases.  See Dunlap v. Nicholson, 21 
Vet. App. 112 (2006).  

The Veteran's claims decided herein arise from grants of claims 
for service connection.  The Veteran perfected timely appeals 
with respect to the ratings initially assigned to his 
service-connected left shoulder and cervical spine disabilities.  
Because the Veteran's claims were initially ones for service 
connection, and because those initial claims have been granted, 
VA's obligation to notify the Veteran was met as the claims for 
service connection were obviously substantiated.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Therefore, any deficiency in 
notice relating to the Veteran's appeal for increased ratings is 
not prejudicial to him.  

Also, the Board concludes VA's duty to assist has been 
satisfied.  The Veteran's service medical records and VA 
treatment records are in the file.  Also, private treatment 
records identified by the Veteran have been obtained and 
associated with the Veteran's claims file.  The Veteran has at no 
time referenced outstanding records that he wanted VA to obtain 
or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Where the 
evidence of record does not reflect the current state of the 
Veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2009).

The RO provided the Veteran appropriate VA examinations in June 
2005 and July 2009.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
Veteran's service-connected disorders since he was last examined.  
38 C.F.R. § 3.327(a).  The duty to assist does not require that a 
claim be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 11-
95.  The June 2005 and July 2009 VA examination reports are 
thorough, supported by VA outpatient treatment records, and 
include the examiners' review of the Veteran's complete VA claims 
file in conjunction with the evaluations.  See Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007); see also 38 C.F.R. § 4.2 (2009).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Sanders v. Nicholson, 487 F.3d 881 (2007).

II.  Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2009).  Separate diagnostic codes identify the 
various disabilities.  See 38 C.F.R. Part 4 (2009).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased rating.  
At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  See Fenderson, supra; see 
also Hart v. Mansfield, 21 Vet. App. 505 (2007) [holding, "staged 
ratings are appropriate for an increased-rating claim when the 
factual findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings"].

The Court has also held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to pain 
under 38 C.F.R. § 4.40 (2009) and functional loss due to 
weakness, fatigability, incoordination, or pain on movement of a 
joint under 38 C.F.R. § 4.45 (2009).  See, e.g., DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, strength, 
speed, coordination, and endurance.  According to this 
regulation, it is essential that the examination on which ratings 
are based adequately portray the anatomical damage, and the 
functional loss, with respect to these elements.  In addition, 
the regulations state that the functional loss may be due to 
pain, supported by adequate pathology and evidenced by the 
visible behavior of the Veteran undertaking the motion.  Weakness 
is as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  See 38 
C.F.R. § 4.40 (2009).

The provisions of 38 C.F.R. § 4.45 state that when evaluating the 
joints, inquiry will be directed as to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.

Pyramiding, that is the evaluation of the same disability, or the 
same manifestation of a disability, under different diagnostic 
codes, is to be avoided when evaluating a Veteran's service-
connected disability.  38 C.F.R. § 4.14 (2009).  However, it is 
possible for a Veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes; the critical element in 
permitting the assignment of several evaluations under various 
diagnostic codes is that none of the symptomatology for any one 
of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 6 
Vet. App. 259, 261- 62 (1994).

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, and 
demonstrated symptomatology.  Any change in Diagnostic Code by a 
VA adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

In reaching the following decisions, the Board has considered the 
Veteran's assertions of regarding the severity of his left 
shoulder and neck symptoms.  The Board finds that the Veteran is 
certainly competent to discuss the severity of his 
symptomatology.  As a lay person, however, the Board gives more 
weight to the specific objective findings obtained through 
specialized testing and physical examinations.  Such matters 
require medical expertise to determine.  See Jandreau 
v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007).  

	A.  Left Shoulder

The Veteran's service-connected left shoulder disability 
tendonitis has been evaluated under 38 C.F.R. § 4.71a, DCs 5024 
[Tenosynovitis].  The rating criteria instruct that disabilities 
under this Diagnostic Code will be rated on limitation of motion 
of the affected body par, as with arthritis.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003 and 5010.  It is noted that the 
left arm represents the Veteran's minor extremity, and therefore 
only the diagnostic criteria pertinent to the minor arm will be 
discussed in the analysis that follows.

Under Diagnostic Code 5003, degenerative arthritis, established 
by X-ray findings, will be rated based on limitation of motion 
under the appropriate diagnostic codes for the specific joint or 
joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  For rating disability 
based on arthritis, the shoulder is considered a major joint.  38 
C.F.R. § 4.45(f).  

Under Diagnostic Code 5201, for a non-dominant arm, a 20 percent 
evaluation is provided for limitation of motion of the arm at 
shoulder level; a 20 percent evaluation may be assigned for 
limitation of motion midway between the side and shoulder level; 
and a 30 percent evaluation may be assigned for limitation of 
major arm motion to 25 degrees from the side.  See 38 C.F.R. § 
4.71a, DC 5201.  Full range of motion of the shoulder is 0 to 180 
degrees of abduction and forward elevation (flexion) and 0 to 90 
degrees of internal and external rotation.  38 C.F.R. § 4.71, 
Plate I.

The Board observes that the rating schedule contains additional 
diagnostic codes pertaining to the shoulder and arm.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203 (2009).  
However, the competent medical and other evidence of records 
fails to show ankylosis of the scapulohumeral articulation, 
malunion of the humerus, recurrent dislocation of the 
scapulohumeral joint, or nonunion of or dislocation of the 
clavicle or scapula at any time during the appeal period.  Thus, 
DCs 5200, 5202, and 5203 are not for application at any time 
during the appeal period.

      1.  Prior to July 29, 2009

The competent medical and other evidence of record does not 
reflect limitation of motion of the arm at shoulder level, midway 
between the side and shoulder level or major arm motion to 25 
degrees from the side.  Specifically, the June 2005 VA 
examination report reflects that the Veteran had no limitation of 
motion of his left shoulder, although he complained of pain.  See 
the June 2005 VA examination report.  The most limited range of 
motion results come from an October 2004 VA outpatient treatment 
record, which reflects full forward flexion and abduction to 120 
degrees, with complaints of pain on movement.  These measurements 
far exceed the criteria for a compensable rating under DC 5201.  

Additionally, no VA medical professional has indicated any 
additional impairment resulting from excess fatigability, pain, 
weakness, or incoordination of the Veteran's left shoulder.  
Therefore, an increased rating based on such factors is not 
warranted.  See DeLuca, supra.  

In conclusion, there is no support for an initial compensable 
rating evaluation for the Veteran's left shoulder disability 
prior to July 29, 2009.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).

      2.  Since July 29, 2009

The competent medical and other evidence of record does not 
reflect limitation of major arm motion to 25 degrees from the 
side.  Specifically, the July 2009 VA examination reflects 
forward flexion to 85 degrees and abduction to 80 degrees, with 
complaints of pain on movement.  There is no other medical 
evidence of record relating to range of motion testing during 
this time period.  These measurements far exceed the criteria for 
an increased rating under DC 5201.  

The July 2009 VA examiner acknowledged findings of weakness and 
decreased strength in the Veteran's left shoulder.  However, 
neither this medical professional, nor any other subsequent VA or 
private examining or treating medical professional, has indicated 
any additional impairment resulting from excess fatigability, 
pain, weakness, or incoordination of the Veteran's left shoulder.  
Therefore, an increased rating based on such factors is not 
warranted.  See DeLuca, supra.  

In conclusion, there is no support for an initial rating 
evaluation in excess of 20 percent for the Veteran's left 
shoulder disability since July 29, 2009.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

	B.  Cervical Spine

The Veteran's service-connected minimal degenerative changes-mild 
desiccation at the C2-C3 and C5-C6 levels is current rated under 
38 C.F.R. § 4.71a, DC 5243 [Intervertebral disc syndrome (IVDS)].  
Diagnostic Code 5243 provides that IVDS (preoperatively or 
postoperatively) be rated either under the General Rating Formula 
for Diseases and Injuries of the Spine, or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation when 
all disabilities are combined under 38 C.F.R. § 4.25.  

Under the General Rating Formula for Diseases and Injuries of the 
Spine, a 10 percent rating is warranted where there is forward 
flexion of the cervical spine greater than 30 degrees but not 
greater that 40 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of the 
height.

A 20 percent rating is warranted for forward flexion of the 
cervical spine greater than 15 degrees but not greater than 30 
degrees; or, combined range of motion of the cervical spine not 
greater than 170 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30 percent evaluation is assigned for forward flexion of the 
cervical spine at 15 degrees or less; or favorable ankylosis of 
the entire cervical spine. 

A 40 percent evaluation is warranted for unfavorable ankylosis of 
the entire cervical spine. 

A 100 percent evaluation is warranted for unfavorable ankylosis 
of the entire spine.  38 C.F.R. § 4.71a, DCs 5235 to 5243 (2008).

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 degrees, 
and left and right lateral rotation are zero to 80 degrees.  
38 C.F.R. § 4.71a, DCs 5235 to 5243, Note (2) (2009); see also 
Plate V.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  Id.  The normal combined 
range of motion of the cervical spine is 340 degrees.  Id.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.

The Veteran's cervical ranges of motion were measured only once 
during the pendency of the present appeal-at his July 2009 VA 
examination.  The Veteran had flexion of 30 degrees, extension of 
10 degrees, left lateral flexion of 20 degrees, left lateral 
rotation of 55 degrees, right lateral flexion of 20 degrees and 
right lateral rotation of 60 degrees and a combined range of 
motion of no less than 195 degrees.  The Veteran's forward 
flexion measurement meets the criteria for a 20 percent 
disability rating under the General Rating Formula for Diseases 
and Injuries of the Spine.  See 38 C.F.R. § 4.71a DCs 5235 - 5242 
(2009).  

However, the criteria for a higher disability rating based on 
limitation of range of motion of the cervical spine are not met.  
Further, the July 2009 and February 2007 VA examiners 
specifically stated that no segment of the Veteran's spine is 
ankylosed.  See the February 2007 and July 2009 VA examinations.  
Id.  

Further, the July 2009 VA examiner noted that there was no 
additional limitation of motion upon repetitive motion testing of 
the Veteran's cervical spine.  See DeLuca, supra.  Thus, the 
Board finds that the 20 percent evaluation awarded by this 
decision adequately contemplates the functional loss that the 
Veteran experiences as a result of his service-connected cervical 
spine disability.  

The General Ratings Formula also requires that any associated 
objective neurologic abnormalities, are separately evaluated 
under an appropriate Diagnostic Code.  Id., at Note (1).  Indeed, 
such neurological manifestations may be assigned a separate 
disability rating.  See Esteban, supra.  Here, the Veteran 
complained of pain radiating from his neck to his upper 
extremities at his June 2005 VA examination.  However, the July 
2009 VA examination report notes that the Veteran denied 
radiating neck pain.  Because of his earlier assertions, the 
Veteran was provided a thorough neurological assessment of his 
upper extremities, a report of such is contained within the July 
2009 VA examination report.  No deficits of sense, reflex or 
strength were noted.  Without some objective evidence of a 
neurological deficit on exam, the Board finds that a compensable 
rating is not warranted.  Further inquiry is moot.

Moreover, as noted above, the Veteran's cervical spine disability 
may also be rated either in the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 C.F.R. 
§ 4.25 separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all other 
disabilities, whichever method results in the higher evaluation.  
38 C.F.R. § 4.71a, DC 5243 (2009).  Note (1) provides that for 
purposes of evaluations under 5243, an incapacitating episode is 
a period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  Id.  

IVDS is evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 C.F.R. 
§ 4.25 separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all other 
disabilities, whichever method results in the higher evaluation.  
A 20 percent disability rating is warranted for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least two weeks but less than four weeks during 
the past 12 months.  A 40 percent disability rating is warranted 
when there are incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the past 12 
months.  A 60 percent disability rating is warranted when there 
are incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2009).  

The Board has reviewed the Veteran's claims file and cannot find 
evidence of prescribed bedrest.  The Veteran does complain of 
flare-ups and exacerbations, but these lack the necessary 
treatment by a physician to make them incapacitating episodes 
within the meaning of the regulation.  As such, the Board finds 
that the Veteran has not had any incapacitating episodes.  A 
higher rating based on the alternative ratings formula for 
intervertebral disc syndrome is not warranted.

As noted above, the Board concludes that the Veteran's service-
connected minimal degenerative changes-mild desiccation at the 
C2-C3 and C5-C6 levels meets the criteria for a 20 percent 
disability rating, but no higher.  

      C.  Additional Considerations

The Board has also considered an extraschedular evaluation.  The 
determination of whether a claimant is entitled to an 
extraschedular rating under § 3.321(b) is a three-step inquiry.  
See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there 
must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disabilities 
with the established criteria found in the rating schedule for 
that disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is required.  
See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 
60 (1993) (a threshold finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disabilities are inadequate is required for extraschedular 
consideration referral).

The Board notes that the Veteran's representative asserts that 
the schedular criteria are inadequate for evaluating the 
Veteran's service-connected left shoulder and cervical spine 
disabilities.  The Board disagrees.  As fully detailed above, a 
higher disability rating is available where specific criteria are 
met.  The Veteran does not meet the schedular criteria for a 
higher disability ratings.  It does not appear that the Veteran 
has an "exceptional or unusual" disability; he merely disagrees 
with the assigned evaluation for his level of impairment.  In 
other words, he does not have any symptoms from his service-
connected disorders that are unusual or are different from those 
contemplated by the schedular criteria.  The available schedular 
evaluations for that service-connected disabilities are adequate.  
Referral for extraschedular consideration is not warranted.  See 
VAOPGCPREC 6-96.  Further inquiry into extraschedular 
consideration is moot.  See Thun, supra.  

Lastly, the Board finds that the record does not illustrate that 
the Veteran's service-connected left shoulder and cervical spine 
disabilities prevent him from obtaining and maintaining gainful 
employment-nor has the Veteran contended otherwise.  Thus, any 
further discussion of an issue of entitlement to a total 
disability rating based on individual unemployability is not 
necessary.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to an initial increased rating for the service-
connected left shoulder calcified tendinitis, evaluated as 
noncompensably disabling prior to July 29, 2009 and as 20 percent 
disabling since July 29, 2009, is denied.

Entitlement to an initial rating of 20 percent, but no higher, 
for the service-connected minimal degenerative changes-mild 
desiccation at the C2-C3 and C5-C6 levels is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.


REMAND

As previously noted herein, in October 2009, the AMC granted 
service connection for left posterolateral disc protrusion at L5-
S1 and awarded a 20 percent rating for this disability, effective 
from July 29, 2009.  Later in October 2009, the Veteran expressed 
disagreement with the disability rating and effective date 
assigned to this grant.  In particular, he asserted that the 
effective date for the grant of service connection should be 
March 24, 2005, the date he initially filed his claim.

To date, no statement of the case (SOC) regarding this matter has 
been furnished.  In Manlincon v. West, 12 Vet. App. 238 (1999), 
the Court held that, when an appellant files a timely notice of 
disagreement (NOD) as to a particular issue, and no SOC is 
furnished, the Board should remand, rather than refer, the claim 
for the issuance of an SOC.

Accordingly, the case is REMANDED for the following action:

Unless either claim is granted to the 
fullest extent allowable, or the NOD with 
respects to both issues is withdrawn, 
furnish the Veteran and his representative 
an SOC in accordance with 38 C.F.R. § 19.29 
with regard to the issues of entitlement to 
an initial rating greater than 20 percent 
for the service-connected service-connected 
left posterolateral disc protrusion at L5-
S1 and entitlement to an effective date 
earlier than February 15, 2007 for the 
grant of service connection for left 
posterolateral disc protrusion at L5-S1.  
These issues should be certified to the 
Board for appellate review if, and only if, 
a timely substantive appeal is received.  

No action is required of the Veteran unless and until he is 
notified by the agency of original jurisdiction.  He has the 
right to submit additional evidence and argument on the matter 
that the Board has remanded.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


